Case 4:21-cv- -01209 Document 2 Filed on 04/12/21 inTXSD Page 1of8

“Lu THE ayer EX STATES Nyt RLCY Cann erie

FILED

For the Soutneon Drstaret oF Texas, 5 a
Houston Wuvzrsite.r)

 

Nathan Ochsner, Clerk of Court
(‘pacts oerer Porm SRY UnittT -TDdCd
Per ITILONER CuRrRENT PLADE OF CONFINEMeUT
VS. 2084 (olo7

 

PRTSONER LIN UUMBER
Poaby | UMP TOC DSieecror |
esPonpent CASE NUMBER

 

— Menoraubum La SuMort Or Anacens PETCTIOM For
\altrt De Waaeas CoRmmus - |

To 76 Nouoraair JuUsGES OF SALD Count? |

Low COMES CRATE Corre, PRO SE, De TLTLOMER OF
CURRENT HABEAS COROUS PRESEMTIMG THIS MemonrAuDUM, SEEK-
ING RELESF MOM BENG LLLEGALLY (WETATUED OF AIS LIBERTY

Th VEOUATION OF wWrs (COnSTLIUTIONAL RIGATS AUD TH
SufPonr THELEOF ) SHOWS THE FOLLOWIIUE 5

~ Lrgeery Cometeves

VEeETIONER Ts NOT AN ATORWEY, NOR A CERTIFTED PARAUNGAL,
AND QESPECT FULLY AS. THAT THES CLeADTAIG QE WELD TO ALESS

SYRIMGENT STANDAZD THAN THOSE PLEANTUGS PREPALED BY Ani
ANORNEY.

Perrcrmoner Ask vr tHos VYonoesste Quer’ crerrauy
ConsTlue’” WLS PLEADIUGS AUD ANDPT tHE DECLSTON S OF THE

Su Peas font ta Untnes v. KePuse, QQ S.Cr ar S92 AD-
Wugites v 101 & Cr 194. | -

09. {1) oF (4)
Case 4:21-cv-01209 Document 2 Filed on 04/12/21 in TXSD Page 2 of 8

 

8 LISCS seerton aasd (d) CG) Provrpeds HAT A STATE
PRTESONWETS FEDERAL APPLTCATION FOR A wittT OF WABEAS CORPUS

WOULD WOT BE GRANITE WITA LESPECT TO -ANIY CLAIM THAT WAS
ADIUDECATED ON TRE MERETS Tn) PRIDI STATE COurT PhoceED-
Tuo, UNLESS THe AATUDECATLON QVESULTED Ind A DECESTON THAT
AAS. CONTRARY TO) OR LalvOLved And LW REACODABLE APPLICATION OF |
CLEAQLN EST TABLISHED FEDERAL LAvI AS DETERMINER BY THE
Uncen | Stares Supreme Cour.

FEDERAL HABEAS COURT MAY GQMIT RELIEE KF STATE Court
DECIDES A CASE DEFFERENUTLY THAW THE Supreme COuvT NAS DONE
See \WIELLIAMS Vv. TAYLOR S39 LL. Ss Sbload AT Wor-Hi0,

Stave. Cougs’ DECESIONS WERE UNREASONABLE TU LIGHT OF THE
QE COUN TREY WAN GEFOLE THEM. COMPARE 12% S. Cr i843, SEE ALSO
sectibn 2984 (30D) AND WEWAANS Vv. TAYE, 190 8: Cr 49S.

?5@) OF (@)
a I a Case 291-0v-0120 - Pocument 2 Filed on 04/79/21 in TXSD Paga3 of 8 | :
frou’ One — Vrovercon or reir 10 SAEERY Tera
| Semen OF Case

; Tete WAS AN APLOCCMATE TIME SPA OF, THREE YEARS Ani
MK Seven MouTNS CTawuagy 15,.20/3, TO August 8, 20/)

AKTWIEEA) VSTLTIONES AQQEST AMD TREAL. WAROUGROLIT —
Sa Te erat STLTTONGR WAS EN CUSTODY BU
THE WAUEZS LOUANY LTAZL. | .

VeTETLOMEZ WIAS ASSEQUED TUBE COLIGr-APPOXRTED
COUNSELS AY DLEFELEUT TEMES THOUGHOUT Hes PUs—TRsAl
DESTEVT OU. VETETIONEUS FELST COURT A?Po SuTEO COUNS
LIM DAUR WAS ALLOWED TO WETHORAW GO ALLEGED PECSOU-
ALITY CONFLICTS wirtt ST ET EON. STITLOMWaVs
SECOND COURT" APPOTUTED COoLSEL ILOASIT SCOTT WAS
ALLOWED TO WITHO Ud wiETROUT ALY Be@LAdArxOn,

Ou Aveusy1 AOI4, A FAULETTA Vetus Wainved Wiss

RecuTen An GiAureA? OY JuNOs To Wall aes) WHeeEDd

NEL ALECIBA TO PROCEED Alo SE? ;

Dutms YererrOuel’s Alo se stmus WE FLLST TEMELN
ASSERTED Us UEGIWY TO A SPEEDY TREAL, VTA MAU DAMUS
Du DANUMY Gb, 20S, tay THE FOudreeaT Cour oF APPEALS,
WATE Was dents, YevrrrcOual AGATA ELLED FOC A
SPEEDY FRIAL UTA MANDAMUS TA THe Foulreeeit) Coultr
OF LS ON FeelrO2n 20S WATCH WAS ALSO Hsubel
Dw Mater 9%, 2015) VsTTrLONee ELEN A HABEAS COWUS IN
TWX Uftr FOR A SPEEDY FUAL, wihtatr WAS ALSO Isuréh.

TWQouGchour Thess Cries YsTorm uel was Plo se RUA
UITHOLIT COUNSEL, :

~

The Stirs warren THERE YEALS RETEL CeTTTIONEUS AULEST
TO COubUCT ANDITLOUAL DUA TESTEUG, WITHOUT FOOUG

WL A CATTUUAUCE TO OO SAO,

py oF@ |
Case 4:21-cv-01209 Document 2 Filed on 04/12/21 in TXSD Page 4 of 8

CGerouwd One
Ancument Aus AutHoertxes

ALTHOUGH RABEAS CORPLIS TS TRADLTT TONAUN UA AVAIL-
ABLE TO QEVEEW MATTERS WHICH Wee MATSED AND RETECT —

ED DA APPEAL, CLAZMS TRVOLVENG TURTSAECTIONAL OR TU-
— VYORIIG FUNDAMENTAL CONSTTTUTEOMAL RIGHTS MAY BE RALS-
ED COLLATERAUY. Ex peace Goonman 8b SW. ad 383 Cte.

Carm, Aep. 104i); Ex Marre BANKS, 169 Sw. $39,540 (Tex.
Camm: Ap i895 Senuesstee we STATE, 84 Sw: 2d B50(Tex.
Com. App LEXES 33),

Tus UTGRT TO A SPeasbY TRIAL IS FUNDAMENTAL AND TS
TMPOSED BY THE Due (ore ss AUSE OF THE TYrn AMBND -
MENT OF THE LIMITED STATES. See Bawier v. WirwGd, 407 U.S.

SH; Kboeree v. UC.) 38 L.S.aT 223) Smet v. Hoey, 393

LS. 374; Drevey v. Flo@rpa, 398 LS? 30. |
The LIGHT TO A SPESDY TREAL BS GUACANTSED UNDER TRE OTA
AmenDmenr of TH Lhusten Svaves ConstrruyION. We ULeHr
TOR SPEEDY TEZAL TS ALSO GUAZAUTEEA UnddbR ALT. 1, SEcrEO
\O OF THE TexiS CONSTETUTEON AMD AT 1OS OF THE TEXAS
Cope Aud C2iMEMAL Mioesnue CTL.C. Pd.
de Daaver v. Wicmed 407 u. $.s1y, Tas UY. Sure.
COURT ESTAGLESHEN A AALANCENG TEST AMA SUGGESTED
FOUR FACTORS TO CONSEAER IN DETERMTUEUG WHETHER A
ACHUSER. HAS BEE DEULED A_SPEERY TCZAL. LAE EACTORS
+AdUGH NOV EXCLUSIVE ALE. LEGA OF DELAY, (USASON .
a net DEFEAIDANIT'S yo oN OF THE dav ANA
MEIUDLCE OUT To BEUNW, HAgee 407 U.S. at S31, 92
SCs. ar aoa 33 LLEd. 2d ar iy: )
“WWE LENGTA OF DELAY TO TIAL TU CUNUREUT CASE SHOULA
“LOGGER A PRESUMPTION OF PRETUALCE.
“Tas (EASON FOL THE DELAY To TZAL SHOULD BE ATTREAUTED »
vO THE TRIAL COUNT AA Spe. THWS ABUSE OF DISCLETEON
ON TREAL COUT TO ALLOW FEYETEONES FuotsT WO CouRT- —

py. G) OF CD

 
. Case 4: 21-cv- 01.209 Document 2 Filed on 04/12/21 in TXSD Page 5 of 8
APPOINTED COUNSELS To WETADMUL WITHOUT AY duSsT Chuist,

AYALOUTED TO Some CAUSE OF DELAN 10 TeXALs La Sreel v-
STATE, 4S3 S.\u1 3d 48401, TY Ts HEL THAT” Atcowzue~
Au ATIORMIEY To Bod Out WHENEVE HE CHOOSES WOLILA FOU,
STRATE THE ACCLISEN’'S LZENT TO ADEQUATE LEPRESOUTATION 7
ALSO IN SOLTS v. STATE) 792 Sw. ad 48, LT Is HL) Tar

TONEY MAY OT WITADZAW SIMAN Oni tHE GLOUNDS OF -
‘oe A CONFLECTS OL DISA GREEMENITS.*

AE THREE YEAS SrATE WAITED TO COnDUCT ADATTEOuAL
DUA TESTENG, WETHOLT ELLIUG A CONTIMUAUCE TO DD SO,

FLIATHER DELAVED A TAL For FETETrOWER: LT was THE ABUSE
OF TSCLETT On| OF TRE TRIAL CourT TY ALLOW STATE TO DO

so. Ac Copy To tHE Texas Cone or CecmmuAc Pocenure
(V.C.GPRIYA CecmruaAl ACTLOU MAY BE CouTLUURD BY Coni-
SENT OF BOTA PARTIES) IM OPEU GOUT, AT AUN Tome OW A

SHOuITUG OF GOON CAUSE, ®urT A CONTEMUANCE MAN BE Ontly
PH AS LONG IS DECESSARY 7

VerrrrOnel Mever Dra Conrenir OW NOIOUIESED TO Aiw
Ussers: O17 COMPU LMUCE SS

THE Q8CDLD SHOULS TRAY SICAL COLUCT LET CAS Diu
SePreMBaL nt B0\8, For TAMUNCY 92) 200) \woxNOuT Any
_ EXPLANATION. RLSO TAS (LUSCOLD SHOWS THY TREAL COLUeY QE-
SBT CASE Tod balla AOio, FOC Magen \4, QO, WETROUT Aaly

~ wuetanierron, Bork Qssers ‘cousta Deas td reac. Anor-
| TTOUAMLY TCAL COURT {ESET TReAL To MALCH 2olb ) FOR

UNE 30) 20\6, WITHOUT ANN BAPLANUATIOU.

KL cRANIS 17, 2016, STATE DEDUNED TO le-tudacr Perera
BL Wut CAUSED cu (LTR DELAN -TO TAL

DECENT Was UO NUTTY TO ACG WIMSELF TO.
EM, AUS TRAE PlOMAW. GUMDEN MESTS ON THE CALIYCS
ANK PLOSE CHIEN TO LNSUlE THAT CASES, ALE BLOLIGHT TD

CEM? Ses StATE vi Muw02, 460 See 2d 181} Paes 407
o. AY S#1) WENDT 92% “Sad. AT S99,

|. MELEOHLATE ATTSAPT TD DELAY THE TROL Tu ONE
TO HANPEL THs DEFENSE MOULD WIETARK AEAVTIN AGATUST THE

 

P46) OFG) |

Cheat
Case 4:21-cv-01209 Document 2 Filed on 04/12/21 in TXSD Page 6 of 8

Govetamenr .- bawtiel [A Mos WBUTAL LEASON such As
NEALTGSuUte OR OVELOLOWASD COURTS SHOULD BE WIEXGHED
LSeS HEAVIIN BUT NIEVELTHELESS SHOULD BE COnSTARD
STUCS TS DUTEIMATE (S8POUSTEBELITN FOU suck CrileuM-
=TMUCES WUST USST WETHA TRE GOVEUU MENT ATARI THA
NUT ARE DEFERIDANIT.” Daeesr v. WEwGO, 407 US. Ar Fl,
02 5.07, alsa. |

“On ris FACS, THE Seseny Tener Cause BS Were WITs
Sich @tadTHK THT NEN LITEZALLY, cr WOULD FORBID THE

MOVEMENT TO DELAN THE TREAL OP A ACKUESA EO Any

TEASON By ALLY” [\OGGET_v. LIMETED STATES, SOS US$. 647,651,
WA S.Cy, A408, 120 L.Ed. ad S20 (1002).

ETTTLOUSL ASSEUED WATS CEGNT TO SPEEDY WER ,TEMELY,
TASES TIMES WIRD P10 SE ANID witrnOuT COunIREL: ASSéernoud
OF THE (EGAT 10, SPESOY TREAT cA OS PURSUED THYOIGAd
MANDAMUS. Ste WunsGu ve. STATE, 4S3 Sul, 24 141! ALSO
\UESLBY ~. Stave 14Q Svul. 2d d33, )

“THE WAITS OF MANDAMUS AND UABERS CACPUS CLEALLN AP?
PRESED THE TRZAL COUGT AUD State Thay PercTpOwere was
ASSERTING WES CIGAT TO A SPEEDN TlrAL. COMPACS MAUL
NA VUTMGO HOY LIS) AT SB4-3S 5 ALSO WeDEsTY Ve Stats, 73%
SAUL ad RY Wi. |

yN .
Tae FUSQUEUEN WITH WHECR WE DEESUDANIT AECHOS bos

SPEBDY THAL (aGNI TS PLOBArHE BND RATEONM O <
MIE WETS Surretcub?/ Sse Bawvac widmono dete
Ar <3) ;Aa S. Cx, 109, Vaid Wi NAb GO, 407 US:

PETEYTONEL SPaur TAWBS VEALS ARIK BELGE MOuTNs Ey,
CUSTON TD LoUG AWAY winrhOuT AY ENA Grune ~
GRAMS VO PALTIOLPATE GA

“AL SPEEDY TEAL MOVAUT DOES Mor WAVE TO SHOU) ReTUAL
rsauUDrts. A ShouttwG OF Some PLETUDECE we SuceIce”

DEE BHoswotn v. Stare 492 Sv 3d 759 (az) * “apy
te ’ ‘ i
Stare v. Guslisud, no Cals $d 186, ) ALSO COM PAILE

CorcrrONe? CONTENDS That ALL oud Bawlae ererOUs went
TA WES FANOL, WUAEOR COUT USTOMAS SUPPOT,
: i oe Document 2. Filgg on 04/12/21 in TXSD’ Page 7 of 8 a
Grounds io-Lusererreve Asststances oF lew Counser,

 

Verte COUNSEL Telome Gouwzc OUTTISD THE PACT THAT -
CEFETIOUGL'S ELST TWO COUdT-APPOTAITED COUNSELS WERE ALLOW-
EA TO \WcTii2ad WIBTIOUT Any OUST CAUSE, WUNEC TNUSLN,
CASED) GSB OOSUWN TO TRDAL.

—TOrae Cauus8l Omran THAT Rerorroue2 TEMELY ASSHOEN
WES (ORY TO SPEEDY TCraLl THOSS Tomes WHeEUs ALLOWED TO
PLotsxn #1 SE,

TRUEAL (OuNSSL OMWTNEN THAT TT WAS Av ABUSE OF ATSChcTON
OF TRIAL COURT TO ALLOW Srate TO COnAUer AXDETrOuAL [iUA |
TESTING WETROUT ELLEG FAC, A GOuTENUAUs TO DO 504, AUD
WURITRD THUBE VEALS AFTEL YETSTEDUELS AUIEST TO DO 50) With
CAUSE A DELAN WO WEGAL.
Wap EEL COUNSEL NOT OMITTED ALL TRE ABOVE-MauTTOAED,
Cereronel WIOUUN LICIWELN Wiaws MOE LOLS fisvacusn Aus.
WA TUNECINENT DTCRSSED mud/ol THES CONVECTEON OvEt-TUMUED

Tai Sermons vi Oeowind AA F.3d 044 Wa), TT DS Wed, wisTe
DESECY TD METUNECE LNQuIeY, VETETTOWe MUST SHOW THAT WE
\LIOULN Wave, AURUNELED TH SPEEDY TREAL HEAZUG AUD TAT Havin
ONeVNTLED) WROE TS A CRASOUNALE LiveLrtoOm Thar PeTrrsbuee
AOULDS AUGY WAVE. Geel Counters. ay Std v. UT
SHES, Ud LS. 434,440, 93 S.C B20, 37 L.Ed, 2d Sly ET IS
WELIN TWAT TE A VESLAT ON OF THE SPEBOY TEAL Roar TS
ESTAGLISHED THE ONIN POSSTOLE LEMEDY TS ODSMESSAL OP THE
(LOSE CLITSOu.

Ty Ex Pome Dares B48 Su 2d Lar rs HELD THAT
COUNSEL YAS DUTN YO ROESE LSSUE THAT WOULD QBOUTRE ZEVEL-
BAL OF THE CONMVINTSAL.

TRIAL COUNSEL ALSO ALLOWED FOL THE ME-Ludtormenlt OF
VErerEONEL WIETROUT PETETEOUEUS VALQULEDGS THEREOR, LOM WES
SIGMATULE TO A WATE. And ACCLOED CAUUOT BE TRAD AUN

COMES FOU A FELODY Bcee?T OM EMT AT OF A GRAN
99.(9) oF @)
Case 4:21-cv-01209 Document 2 Filed-on 04/12/21 in TXSD Page 8 of 8

JUtY UNLESS TRE ACDISEDS WAIVED THaT (Ge, See WTC Arr |
SECIDN 10 [WA.T.C.G8, Atrs. OS AMD 1.44

FoR AWaLvee OF AN INDICTMBIT 70 Be BFFEMEVE, IT MUST BE
TUTELLTGEMTU , MOWWNTAILZLY, AD \UUDWDUGLN Ghvtu BY He ACCUS-

ED WATE (QSPLESEUTED BY Coumse. SEE Lacey uv StATE, 519
MW. 2 475 se Ve OTATE 423 Ss DA 43.

“TRIAL COUNSEL'S PERFOMMANCETAMOLIGOLIY WKS DEPORSEA —
TMTDM WAS DEPECCEUT AND PLecTUcKcxsAL

09.(&) oF @)
